                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION


 UNITED STATES OF AMERICA and the                  )
 STATES OF TENNESSEE ex rel. JEFFREY               )
 H. LIEBMAN and DAVID M. STERN, M.D.               )
                                                   )
 Relators,                                         )
                                                   )
 v.                                                )        Case No. 3:17-CV-00902
                                                   )
 METHODIST LE BONHEUR                              )        District Judge William L.
                                                   )        Campbell, Jr.
 HEALTHCARE,
 METHODIST HEALTHCARE-MEMPHIS                      )
                                                   )        Magistrate Judge Barbara D.
 HOSPITALS, THE WEST CLINIC, PLLC                  )        Holmes
 d/b/a WEST CANCER CENTER, WEST                    )
 PARTNERS, LLC, LEE SCHWARTZBERG,                  )
 M.D., ERICH MOUNCE, CHRIS MCLEAN,                 )
 GARY SHORB, AND JOHN DOES 1-100                   )
                                                   )
 Defendants.



                            METHODIST DEFENDANTS’
               MOTION TO DISMISS THE SECOND AMENDED COMPLAINT

        Defendants Methodist Le Bonheur Healthcare, Methodist Healthcare-Memphis Hospitals,

Gary Shorb, and Chris McLean (collectively, “Methodist Defendants”) file this Motion to Dismiss

the Second Amended Complaint (“SAC”) filed by Plaintiff-Relators Jeff Liebman and David

Stern, M.D.    Relators claim that Methodist Defendants violated the Anti-Kickback Statute

(“AKS”), 42 U.S.C. § 1320a-7b(b), and Stark Law, 42 U.S.C. § 1395nn(a)(1); 42 C.F.R.

§§ 411.350-.389, through their affiliation with the West Clinic, PLLC, thus rendering Methodist

Defendants’ claims for payment false under the False Claims Act (“FCA”), 31 U.S.C.

§§ 3729(a)(1)(A), (B), (C), and (G), and analogous Tennessee state laws, Tenn. Code Ann. §§ 71-

5-182(a)(1)(A)-(D). As set forth in the accompanying Memorandum of Law, the SAC should be

dismissed for three, independent reasons.



      Case 3:17-cv-00902 Document 79 Filed 03/09/20 Page 1 of 4 PageID #: 934
       First, the FCA’s “first-to-file” bar prohibits Stern from intervening in the action through

the SAC as a second relator. 31 U.S.C. § 3730(b)(5); U.S. ex rel. Fry v. Guidant Corp., 2006 WL

1102397, at *6 (M.D. Tenn. Apr. 25, 2006). If the Court decides it is appropriate to dismiss the

SAC without prejudice, only Liebman should be permitted to file any third amended complaint.

       Second, Relators have failed to plead any facts with the particularity required by Federal

Rule of Civil Procedure 9(b) identifying any false claims that were actually presented to the

government for payment. A false claim is the “sine qua non” of an FCA violation, Sanderson v.

HCA-The Healthcare Co., 447 F.3d 873, 878 (6th Cir. 2006) (citation omitted), and the Sixth

Circuit imposes a “strict requirement” on relators to “identify actual false claims.” Chesbrough v.

VPA, P.C., 655 F.3d 461, 472 (6th Cir. 2011). Relators plainly failed to do so.

       Third, Relators have failed to plead the falsity of any claims with the particularity required

by Rule 9(b). To survive a motion to dismiss, Relators must sufficiently plead with particularity

that Methodist Defendants committed an underlying violation of the AKS or Stark Law. U.S. ex

rel. Dennis v. Health Mgmt. Assocs., Inc., 2013 WL 146048, at *12 (M.D. Tenn. Jan. 14, 2013).

They have not done so here.

       Because the SAC runs afoul of the FCA’s first-to-file bar and Relators’ claims have not

been pleaded in accordance with the requirements of Rules 8(a), 9(b), and 12(b)(6), Methodist

Defendants respectfully ask this Court to dismiss the SAC with prejudice.

       Dated this 9th day of March 2020.




                                                 2

    Case 3:17-cv-00902 Document 79 Filed 03/09/20 Page 2 of 4 PageID #: 935
                                       Respectfully Submitted,

                                       /s/ Brian D. Roark
                                       Brian D. Roark
                                       J. Taylor Chenery
                                       BASS, BERRY & SIMS PLC
                                       150 Third Avenue South, Suite 2800
                                       Nashville, TN 37201
                                       Telephone (615) 742-6200
                                       Facsimile (615) 742-6293

                                       Attorneys for Defendants Methodist Le
                                       Bonheur Healthcare, Methodist Healthcare-
                                       Memphis Hospitals, Chris McLean, and
                                       Gary Shorb




                                   3

Case 3:17-cv-00902 Document 79 Filed 03/09/20 Page 3 of 4 PageID #: 936
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing has been served on the following

counsel today, March 9, 2020, via the Court’s CM/ECF email notification system:

 Bryan A. Vroon                                      David Rivera
 Law Offices of Bryan A. Vroon, LLC                  Jerry E. Martin
 Atlanta, GA 30327                                   Seth Marcus Hyatt
 (404) 441-9806                                      Barrett Johnston Martin & Garrison, LLC
 bryanvroon@gmail.com                                Philips Plaza
                                                     414 Union Street, Suite 900
                                                     Nashville, TN 37219
                                                     (615) 244-2202
                                                     drivera@barrettjohnston.com
                                                     jmartin@barrettjohnston.com
                                                     shyatt@barrettjohnston.com

 Edward D. Robertson , Jr.                           Kara F. Sweet
 Bartimus, Frickleton & Robertson                    U.S. Attorney's Office (Nashville Office)
 715 Swifts Highway                                  Middle District of Tennessee
 Jefferson City, MO 65109                            110 Ninth Avenue, S
 (573) 659-4454                                      Suite A961
 chiprob@earthlink.net                               Nashville, TN 37203-3870
                                                     (615) 401-6598
                                                     kara.sweet@usdoj.gov

 Scott M. Corley                                     John-David H. Thomas
 Office of the Attorney General of                   Waller, Lansden, Dortch & Davis, LLP
 Tennessee                                           Nashville City Center
 Civil Rights and Claims Division                    511 Union Street, Suite 2700
 P.O. Box 20207                                      Nashville, TN 37219
 Nashville, TN 37202-0207                            (615) 850-8682
 (615) 253-1103                                      jd.thomas@wallerlaw.com
 Scott.corley@ag.tn.gov


                                                     /s/ Brian D. Roark




                                                4

    Case 3:17-cv-00902 Document 79 Filed 03/09/20 Page 4 of 4 PageID #: 937
